Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the RCE with Remarks and Amendments filed on 07/21/2022 for the application 16/978,481 filed on 09/04/2020.
Claims 1, 14, and 21 are amended. Claims 1-27 are currently pending for consideration. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/21/2022  has been entered.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.


Response to Arguments
Applicant remarks that the “Claim Objection” with “Applicant acknowledges the objection of claims 1 - 20 for failing to comply with 37 C.F.R § 1.75(g). Applicant requests under 37 C.F.R § 1.11 l(b) that this objection be held in abeyance until allowable subject matter is indicated”.
The examiner maintains the objection in abeyance until allowable subject matter is indicated.
Applicant’s arguments , see Arg. Page 14-17, filed 07/21/2022, with respect to claim(s) 1, 14 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 12-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani et al. (US 9424333 B1, “Bisignani”) in view of Rosen et al. (US 9715506 B2, “Rosen”) and further in view of Mohan (US 20100235806 A1, “Mohan”).
As to claim 1, Bisignani discloses A system for digital information management, the system comprising: 
at least one client device having an associated graphical display surface and a client user interface to concurrently display a content-editing area and a content card-management area on the associated graphical display surface; (Bisignani: [col 59 ln 6-8, col 49 ln 58-66] the client device and browser program represents and computing device and user interface of the system to generate the reports… FIG. 37 shows a user interface with the inserted the selected “Cover Sheet” template into report with the corresponding thumbnail sidebars and corresponding properties sidebar (i.e. associated graphical display surface)… drop-down template list (i.e. content card-management area) is used to change to a different template section… Edit button is used to return the section editor (i.e. content-editing area) user interface in which currently selected template section may be edited which are concurrently displayed).
The examiner notes that the term “content card-management” is not clearly defined in both the claim and the specification, however, the later claims states the term “content card template” and [0003] of the specification recites “receive, store, and transmit content data via content card templates, wherein a content card template comprises metadata associating content data stored in the memory…” and interpreted the “content card” as the “content card template”. 
a computer network; and (Bisignani: [col 20 ln 43-46] FIG. 1 shows a server computer 118 that is coupled directly or indirectly through one or more computer networks, represented by network 114, to a client computer)
a content-management server having a network interface in communication with the at least one client device via the computer network, a memory for storing programming instructions and for storing content data and content card template metadata, and (Bisignani: [Claim 1] A computing system with a report generation server comprising: a data store storing a plurality of report section templates (e.g. a report template is a set of metadata that defines the appearance of a report, including the metadata for the nature and form of widgets, the position of widgets in page…) (i.e. content card template metadata), wherein: a first report section template of the plurality of report section templates defines a page layout and a report element format, the page layout indicates a position of a report element with respect to a page of a report, the report element comprises at least one of: a text box, a table, or a graph, and the report element format indicates a data filter to be applied to numerical data to be included in the report element; a computer processor; and a computer readable storage medium storing program instructions configured for execution by the computer processor… generate user interface data for rendering a first interactive user interface on a computing device, the first interactive user interface including: a user-editable report comprising one or more report sections (i.e. content), and a plurality of user-selectable elements useable for selection of one or more of the plurality of report section templates for insertion into the user-editable report)
However, Bisignani may not explicitly disclose all the aspect of the a processor in communication with the network interface and the memory, the processor configured to receive, store, and transmit content data via content card templates,
wherein a content card template comprises metadata associating content data stored in the memory with a content binding in the content-editing area of the at least one client device; and
wherein the content card-management area is configured to create, import, and share the content card template into the content-editing area,
wherein the content card template is configured to operate as an intermediary to store, retrieve, share, edit, and/or control content card instances, and
wherein a content card instance is configured to relate to an associated content card template;
Rosen discloses a processor in communication with the network interface and the memory, the processor configured to receive, store, and transmit content data via content card templates, (Rosen: [col 11 ln 9-12, col 3 ln 4-10 and col 8 ln 54-61] Each third-party application is a client application executing on a user system 130 with a processor and local database, which communicates with a server of its respective third-party platform over network interface… using at least one hardware processor to: receive one or more content items; retrieve data from a plurality of metadata sources; and generate a composite content item defined by a template (i.e. a content card template) comprising a selection of one or more content items and one or more visual depictions of metadata, and an arrangement of the selected content item(s) and visual depiction(s) of metadata).
Rosen discloses wherein a content card template comprises metadata associating content data stored in the memory with a content binding in the content-editing area of the at least one client device; and (Rosen: [col 44 ln 1-12] the template with metadata-injected content item is imported (i.e. binding) into a media production or editing application on the same user client device to allow a user to edit (i.e. content-editing area), e.g., crop, apply filters or effects, alter attributes, change content, to incorporate or combine a portion of the metadata-injected content item into or with one or more other stored content item in the memory).
Rosen discloses wherein the content card-management area is configured to create, import, and share the content card template into the content-editing area, (Rosen: [col 8 ln 54-57, col 42 ln 5-15] the composite content item with the defined template (i.e. content card template) comprising a one or more content items and one or more visual depictions of metadata with an arrangement… a metadata-injection module implemented using metadata SDK to send or pass a composite content item to metadata-injection module… for capturing (i.e. import) or generating (i.e. create) composite content item within a template (i.e. content card template), and manages, e.g., loads (i.e. import), manipulates, edits (i.e. a content-editing area), previously-generated composite content items).
Rosen discloses wherein the content card template is configured to operate as an intermediary to store, retrieve, share, edit, and/or control content card instances, and (Rosen: [col 67 ln 60-67, col 62 ln 20-30 and col 1 ln 33-35] metadata-injection module combines the photographs using a composite content template as an intermediary that specifies how the different photographs should be arranged (i.e. store), also add visual depictions of metadata to the composite image… retrieve location information, e.g., address, map image and/or route of travel to be placed in the lower-right corner of the composite image… the metadata-injected content item in the template can be used for tacking of the asset over time, compliance, field management, collaboration the content items to be shared with others to arrive at a collective resolution… as a composite content instance for the content items includes any type of media).
Rosen discloses wherein a content card instance is configured to relate to an associated content card template; (Rosen: [col 13 ln 34-53, col 8 ln 62-67] the receipt of metadata to metadata-injection module by a metadata source may refer to an instance (i.e. a content card instance)… derive metadata, and then inject that metadata into content item, generating a composite content item comprising both the original content item and a visual depiction (e.g., image) of metadata, and associated the metadata with content item based on the template, for example, by selecting content item(s) and/or visual depiction(s) of metadata identified in the template, and arranging the selected content item(s) and/or visual depiction(s) of metadata identified in the template according to the arrangement identified in the template).
Also, Rosen discloses the mobile workforce software utilizes workforce templates (i.e. a content card template) or taxonomies for managing activities (i.e. a content card instance) performed workforce users. This template or taxonomy may be a checklist, wizard, or the like that guides the user through performance of the activity (e.g., through various tasks that, collectively, constitute the activity) (i.e. an operable intermediary). The user may generate content items 302 (e.g., in response to prompting by the mobile workforce software), such as taking a photograph, video, editing content, etc... passed to metadata-injection module, which inject task-related, activity-related, user-related, work-order-related, and other workforce-related information as metadata into each content item in the template. (See [col 70 ln 15-32])
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bisignani and Rosen disclosing creating document using various templates which are analogous art from the “same field of endeavor”, and, when Rosen's metadata-injection module receiving, retrieving, editing, generating and managing the metadata via composite content item template was combined with Bisignani's interactively editing report with drop-down template along the corresponding metadata, the claimed limitation on a processor in communication with the network interface and the memory, the processor configured to receive, store, and transmit content data via content card templates,
wherein a content card template comprises metadata associating content data stored in the memory with a content binding in the content-editing area of the at least one client device; and
wherein the content card-management area is configured to create, import, and share the content card template into the content-editing area,
wherein the content card template is configured to operate as an intermediary to store, retrieve, share, edit, and/or control content card instances, and
wherein a content card instance is configured to relate to an associated content card template would be obvious. The motivation to combine Bisignani and Rosen is to provide a method for individuals that the generation and association of descriptive metadata with the created content can be efficient with less time-consuming and burden-some. (See Rosen [col 2 ln 21-26]).
However, Bisignani in view of Rosen may not explicitly disclose all the aspects the wherein the content-editing area is configured to display a structure of the content card instances and editable content thereof as arranged within the content-editing area by respective content bindings.
Mohan discloses wherein the content-editing area is configured to display a structure of the content card instances and editable content thereof as arranged within the content-editing area by respective content bindings. (Mohan: [0016, 0111-113] creating each web site using a rich template is designed and associated with a particular source, service, product… customized by a consumer according to a particular preference or web site theme with features, content, and layout as starting point or a model... metadata attributes are set and help to define the nature of an associated property… Common metadata attributes corresponding to each property type include, the DisplayName metadata attribute which are used to denote a property name displayed in an editor or modification interface (i.e. content-editing area); the click-on metadata attribute, such as a visual element (i.e. editable content) or portion of a web page template (i.e. content card instance), that if clicked or otherwise selected, operates to activate a ribbon or modification UI for editing the modifiable property (i.e. editable content); and the bind-to metadata attribute (content bindings) to bind the property value to the attribute of the visual element or portion of the rich web site template).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bisignani in view of Rosen and Mohan disclosing creating document using various templates which are analogous art from the “same field of endeavor”, and, when Mohan's displaying Common metadata attributes for selection and binding to the rich web site template was combined with Bisignani in view of Rosen's interactively editing report with drop-down template along the corresponding metadata, the claimed limitation on wherein the content-editing area is configured to display a structure of the content card instances and editable content thereof as arranged within the content-editing area by respective content bindings would be obvious. The motivation to combine Bisignani in view of Rosen and Mohan is to provide web page design tools to allow user quickly and efficiently add content corresponding to the defined properties for the website. (See Mohan [0074]).

As to claim 2, Bisignani in view of Rosen and Mohan discloses The system of claim 1, wherein the processor of the content-management server is configured to receive and store content data by: 
receiving a notification from a first client device that a first content card instance including a first portion of content was created in the content-editing area of the first client device, the first content card instance including in metadata a first content binding associated with the first portion of content; (Bisignani: [col 57 ln 33-55] after a report has been created and edited in the editing area by the user… initiate an automatic process of the system wherein the system converts generates PDF versions of the report in each context (i.e. portion of content), including a perspective and/or a date or date range (i.e. metadata) associated with the report… system automatically communicates (i.e. notification) the PDF versions of the report to particular recipients associated with each of the contexts, clients (i.e. first client device) associated with the respective contexts in multiple instances with the template (i.e. first content card instance)… Generated reports are automatically electronically delivered to a specified recipient, and/or the specified recipient is provided with a notification that the report is generated and a link (i.e. binding) to access the generated report).
receiving the first portion of content routed through the first content binding; (Rosen: [col 33 ln 38-56] Metadata-injection module may derive metadata, to be injected into content item, receiving from a portion of the asset information which is associated (i.e. binding) with an asset identifier in an asset database).
storing the first portion of content in the memory; and (Bisignani: [col 62 ln 20-22] the generated PDF reports with the portion of contents are stored and/or transmitted by the system to recipients). ()  ()
generating a first content card template associated with the first content card instance, the first content card template including metadata associating the first portion of content with the first content binding of the first content card instance. (Bisignani: [col 57 ln 39-41] automatic PDF report generation system converts generates PDF versions of the report in each context (i.e. portion of content) with a template instance, including a perspective and/or a date or date range (i.e. metadata) associated with the report).
As to claim 3, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the processor of the content-management server is configured to transmit content data by: 
receiving a notification from a second client device that a second content card instance was created in the content-editing area of the second client device, the second content card instance including a second content binding associated with the first content card template; and (Bisignani disclose [col 3 ln 65-67, col 13 ln 25-31] the specified recipient (i.e. second client device) may be provided with a notification that the report template is generated and a link to access the generated report… a template (i.e. first content card template) of a report that may be generated and/or edited (i.e. context-editing area) by a user, and populated with report data in multiple context and including complex data associated (i.e. second content binding) with each context).
transmitting the first portion of content to the second client device routed through the second content binding for use as content in the second content card instance. (Bisignani disclose [col 44 ln 51-53, col 45 ln 12-21] a server might transmit a requested code for an application program through Internet, ISP, local network and communication interface… data (i.e. second content) may be transmitted to the computer display, the client computer in which clients view report information with a browser program and/or other software program).
As to claim 4, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the processor of the content-management server is further configured to update a subsequent content card template by: 
receiving a notification from an editing client device that an edit has been made to the first portion of content in an editing content card instance in the content-editing area of the editing client device to generate an edited first portion of content, the editing content card instance including in metadata an editing content binding associated with the first content card template; (Bisignani: [col 57 ln 33-55] after a report has been created and edited in the editing area by the user… initiate an automatic process of the system wherein the system converts generates PDF versions of the report in each context (i.e. portion of content), including a perspective and/or a date or date range (i.e. metadata) associated with the report… system automatically communicates (i.e. notification) the PDF versions of the report to particular recipients associated with each of the contexts, clients (i.e. client device) associated with the respective contexts in multiple instances with the template (i.e. first content card instance)… Generated reports are automatically electronically delivered to a specified recipient, and/or the specified recipient is provided with a notification that the report is generated and a link (i.e. binding) to access the generated report). 
receiving the edited first portion of content routed through the editing content binding; (Rosen: [col 33 ln 38-56, col 44 ln 4-9] Metadata-injection module may derive metadata, to be injected into content item, receiving from a portion of the asset information which is associated (i.e. binding) with an asset identifier in an asset database… into the editing application to edit the metadata-injected content item, incorporate at least a portion of the metadata-injected content item into another content item).
storing the edited first portion of content in the memory; and (Bisignani: [col 62 ln 20-22] the generated PDF reports with the edited portion of contents are stored and/or transmitted by the system to recipients).
updating the metadata of the first content card template to associate the first content card template with the edited first portion of content. (Bisignani: [col 57 ln 39-41] automatic PDF report generation system converts generates PDF versions of the report in each context (i.e. portion of content) with a template instance, including a perspective and/or a date or date range (i.e. metadata) updated associated with the report).
As to claim 5, Bisignani in view of Rosen and Mohan discloses The system of claim 4, wherein the processor of the content-management server is further configured to verify permission of the editing client device to edit the first portion of content prior to updating the metadata of the first content card template. (Bisignani: [Claim 8] the program instructions are configured for execution by the computer processor… allowing the first report section (i.e. first portion of content) to be edited in the first interactive user interface of the user client device after the first report section is unlinked (i.e. updating metadata) from the first report section template).
As to claim 8, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the at least one client device includes a scanning client device, the scanning client device to open a document and, upon opening the document, scan the document for content card instances, and to request to the content-management server that content data of a content card instance in the document be updated according to an associated content card template. (Rosen: [col 5 ln 1-2, col 4 ln 1-4 and col 33 ln 29-33] user system comprises image acquisition device, such as a camera, scanner to acquire images for content item instance… images, e.g., photos, video, audio… electronic documents (e.g., spreadsheet, word documents, PDF documents)… send the request over the network to a database server to perform a lookup on the asset database and return the matches as metadata for update which associated with the composite content template).
As to claim 12, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the first content card instance comprises a nested content card instance of a parent content card instance. (Bisignani disclose: [col 26 ln 21-22, col 51 ln 7-8] the resulting table view is displayed hierarchically so that multiple bucketing Factors are nested… with a template instance section that is linked to).
As to claim 13, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the first portion of content comprises a combination of at least two of text, tabular numerical data, and an image. (Bisignani: [col 6 ln 39-41] a template for report elements including at least one or combination of a text box, a table, or a graph).
Regarding claims 14, and 21, these claims recite the server apparatus/method performed by part of and all of the system claim 1; therefore, the same rationale of rejection is applicable.
Regarding claims 15-18, and 22-25, these claims recite the server apparatus/method performed by the system of claims 2-5, respectively; therefore, the same rationale of rejection is applicable.

Claims 6-7, 19-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani in view of Rosen and Mohan and further in view of Connor (US 20120226658 A1, “Connor”).
As to claim 6, Bisignani in view of Rosen and Mohan discloses The system of claim 4, wherein the processor of the content-management server is further configured to: 
However, Bisignani in view of Rosen and Mohan may not explicitly disclose all the aspects of the designate the first portion of content as a first version of the first portion of content in the metadata of the first content card template prior to updating the metadata of the first content card template; and
designate the edited first portion of content as a second version of the first portion of content in the metadata of the first content card template following updating the metadata of the first content card template.
Connor discloses designate the first portion of content as a first version of the first portion of content in the metadata of the first content card template prior to updating the metadata of the first content card template; and (Connor: [0021] each version of the template in template storage may also include a version tag… used to uniquely identify the particular version of the template and the data model (i.e. metadata) used in document database matches the current version… the first version of a template (i.e. first content card template) used by management application and stored in template storage with the matched data model may be assigned (i.e. designated) a version tag having an initial value (i.e. first version)).
Connor discloses designate the edited first portion of content as a second version of the first portion of content in the metadata of the first content card template following updating the metadata of the first content card template. (Connor: [0021] When an update to management application includes a change in the data model (i.e. metadata updated) of the template, a new template may be stored in template storage and assigned a new version tag. The values of the version tag is increased by some known amount (e.g., one) resulting in a new version tag of two (i.e. second version)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bisignani in view of Rosen and Mohan and Connor disclosing creating document using various templates which are analogous art from the “same field of endeavor”, and, when Connor's changing data model with new version tag associated with a document template was combined with Bisignani in view of Rosen and Mohan's interactively editing report with drop-down templates along the corresponding metadata, the claimed limitation on designate the first portion of content as a first version of the first portion of content in the metadata of the first content card template prior to updating the metadata of the first content card template; and
designate the edited first portion of content as a second version of the first portion of content in the metadata of the first content card template following updating the metadata of the first content card template would be obvious. The motivation to combine Bisignani in view of Rosen and Mohan and Connor is to provide a method of document database that manages data model versioning with associated template effectively. (See Connor [0001]).
As to claim 7, Bisignani in view of Rosen and Mohan discloses The system of claim 1, wherein the processor of the content-management server is further configured to receive content data by: 
receiving a notification from a requesting client device that a requesting content card instance was created in the content-editing area of the requesting client device, the requesting content card instance including in metadata a requesting content binding; (Rosen: [col 44 ln 32-41] FIG. 2 shows receiving notification of successful injection and metadata-injected content into the content item template which the user system requested the content item to be injected. The injected metadata is associated with the content item). 
receiving a notification from a fulfilling client device that a fulfilling content card instance including fulfilling content was created in the content-editing area of the fulfilling client device, the fulfilling content card instance including in metadata a fulfilling content binding associated with the requesting content card template; ()  (Bisignani disclose [col 3 ln 65-67, col 13 ln 25-31] the specified recipient may be provided with a notification that the report template is generated and a link to access the generated report… a template of a report that may be generated and/or edited (i.e. context-editing area) by a user, and populated with report data in multiple contexts (i.e. metadata) and including complex data associated (i.e. fulfilling content binding) with each context).
receiving the fulfilling content routed through the fulfilling content binding; (Bisignani disclose [col 20 ln 35-38] receive view data (i.e. fulfilling content) from view computation unit, facilitate transfer (i.e. routed through) of view data to pages of reports… specifying metadata for report formatting controls).
storing the fulfilling content in the memory; and (Rosen: [col 9 ln 42-45] after metadata is injected (i.e. fulfilling) into a given content item, the metadata-injected content item may be stored locally and/or remotely in an external storage system (e.g., in the cloud)).
transmitting the fulfilling content to the requesting client device routed through the requesting content binding for use as content in the requesting content card instance. (Bisignani disclose [col 44 ln 51-53, col 45 ln 12-21] a server might transmit a requested code for an application program through Internet, ISP, local network and communication interface… data (i.e. content) may be transmitted to the computer display, the client computer in which clients view report information with a browser program and/or other software program).
However, Bisignani in view of Rosen and Mohan may not explicitly disclose all the aspects of the generating a requesting content card template associated with the requesting content card instance, the requesting content card template including metadata associating the requesting content card template with the requesting content card instance; 
Connor discloses generating a requesting content card template associated with the requesting content card instance, the requesting content card template including metadata associating the requesting content card template with the requesting content card instance; (Connor: [0023] When a change is made for the addition of a new document, management application may write the version tag of template with the proper data model (i.e. metadata) validated which was used to create the new document as version tag in document database).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bisignani in view of Rosen and Mohan and Connor disclosing creating document using various templates which are analogous art from the “same field of endeavor”, and, when Connor's changing/generating data model with new version tag associated with a document template was combined with Bisignani in view of Rosen and Mohan's interactively editing report with drop-down templates along the corresponding metadata, the claimed limitation on generating a requesting content card template associated with the requesting content card instance, the requesting content card template including metadata associating the requesting content card template with the requesting content card instance would be obvious. The motivation to combine Bisignani in view of Rosen and Mohan and Connor is to provide a method of document database that manages data model versioning with associated template effectively. (See Connor [0001]).
Regarding claims 19-20, and 26-27, these claims recite the server apparatus/method performed by the system of claims 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bisignani in view of Rosen and Mohan and further in view of Abel et al. (US 20080222079 A1, “Abel”).
As to claim 9, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the at least one client device includes a text-editing client device having a client user interface comprising a word processor, and wherein the first portion of content comprises text. (Abel: [0031, 0051] the client 102-1 includes one or more host application program communicatively coupled to the processor with productivity application programs that are part of a MICROSOFT OFFICE suite such as a MICROSOFT WORD (i.e. word processor) application program (i.e. user interface) for text-editing… retrieve customer data like name, identifier and a quote (i.e. text content) for the customer entity from the CRM application program).
As to claim 10, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the at least one client device includes a spreadsheet-editing client device having a client user interface comprising a spreadsheet processor, and wherein the first portion of content comprises tabular numerical data. (Abel: [0031, 0069] the client 102-1 includes one or more host application program communicatively coupled to the processor with productivity application programs that are part of a MICROSOFT OFFICE suite such as a MICROSOFT Excel (i.e. spreadsheet processor) application program (i.e. user interface) for workbook… the detailed view of the Woodgrove Bank contract pricing from the contract view with "Grids of cells" (tabular numerical data) format).
As to claim 11, Bisignani in view of Rosen and Mohan discloses The system of claim 2, wherein the at least one client device includes a presentation-editing client device having a client user interface comprising a presentation processor, and (Abel: [0031, 0069] the client 102-1 includes one or more host application program communicatively coupled to the processor with the productivity application programs that are part of a MICROSOFT OFFICE suite such as a MICROSOFT POWERPOINT (i.e. presentation processor) application program (i.e. user interface)).
wherein the first portion of content comprises an image. (Bisignani disclose [col 69 ln 6-9] FIG. 69 illustrates a user interface in which selection of image element button causes an image element to be inserted… various properties associated with the image element are shown in the properties sidebar).

Conclusion                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145